                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ALFONZO PICKENS, BG6590,                            Case No. 21-cv-03719-CRB (PR)
                                   7                    Petitioner,
                                                                                             ORDER OF TRANSFER
                                   8             v.

                                   9     R. C. JOHNSON, Warden,
                                  10                    Respondent.

                                  11          Petitioner seeks federal habeas review of the execution of a sentence imposed by the Los

                                  12   Angeles County Superior Court, which lies within the venue of the Central District of California,
Northern District of California
 United States District Court




                                  13   Western Division. See 28 U.S.C. § 84(c)(2). Petitioner is incarcerated at California State Prison,

                                  14   Los Angeles County (LAC) in Lancaster, which also lies within the venue of the Central District

                                  15   of California, Western Division. See id.

                                  16          Venue is proper in a habeas action in either the district of conviction or the district of

                                  17   confinement, see 28 U.S.C. § 2241(d); however, the district of confinement is the preferable forum

                                  18   to review the execution of a sentence. See Habeas L.R. 2254-3(a); Dunne v. Henman, 875 F.2d

                                  19   244, 249 (9th Cir. 1989).

                                  20          Because Los Angeles County lies in the Central District of California, Western Division,

                                  21   the court ORDERS that pursuant to 28 U.S.C. § 1404(a) and Habeas Local Rule 2254-3(b), and in

                                  22   the interest of justice, this petition be TRANSFERRED to the United States District Court for the

                                  23   Central District of California, Western Division.

                                  24          The clerk shall transfer this matter forthwith and terminate all pending motions as moot.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 24, 2021

                                  27                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  28                                                    United States District Judge
